                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Tangle Inc., et al.
                                                             Plaintiff,
v.                                                                         Case No.:
                                                                           1:19−cv−03160
                                                                           Honorable John
                                                                           J. Tharp Jr.
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 17, 2019:


        MINUTE entry before the Honorable John J. Tharp, Jr: Upon receipt of the
plaintiffs' notice of voluntary dismissal with prejudice pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i) [53], defendant DierCosy is dismissed from this case. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
